                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHY COPES                                         :
                      Plaintiff,                    :
                                                    :
       v.                                           :       CIVIL ACTION NO. 16-5735
                                                    :
NANCY A. BERRYHILL, ACTING                          :
COMMISSIONER OF SOCIAL SECURITY                     :
               Defendant.                           :

                                            ORDER

       AND NOW, this 1st day of April 2019, upon careful and independent consideration of

Plaintiff’s Request for Review [Doc. No. 9], the response and reply thereto, the administrative

record, and the Report and Recommendation (“R&R”) of United States Magistrate Judge David

R. Strawbridge [Doc. No. 16], and the objections and responses thereto, and for the reasons set

forth in the accompanying memorandum opinion, it is hereby ORDERED that:

       1.      The Clerk is directed to REMOVE the case from Civil Suspense;

       2.      The Objections to the R&R are SUSTAINED in part and the R&R is NOT

APPROVED; and

       3.      Plaintiff’s request for remand is GRANTED, and this matter is REMANDED to

the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further proceedings.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe

                                                    ________________________
                                                    CYNTHIA M. RUFE, J.
